 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.23









COMMERCIAL HOUSING PURCHASE AND SALE CONTRACT






(Translation)
















Signing Date: August 25, 2011













 
- 1 -

--------------------------------------------------------------------------------

 

Notes on Commercial Housing Purchase and Sale Contract


1. This contract is used for signing purpose. Before signing the contract, the
buyer shall read the contract carefully. If the buyer has any different
understandings on the articles and/or specialty terms in the contract, the buyer
shall consult with local real estate regulatory authorities.


2. The commercial housing mentioned in the contract refers to the property which
is developed, built, and sold by the real estate development enterprise.


3. To follow the principle of free will, both parties are allowed to revise,
amend, or delete the clauses or articles of this signing format. Once the
contract is signed and comes into effect, the final printed text shall be deemed
as the terms agreed by both parties.


4. The text containing choices making and blanks filling shall be subject to the
written contents.

 
- 2 -

--------------------------------------------------------------------------------

 



COMMERCIAL HOUSING PURCHASE AND SALE CONTRACT


Seller: Qufu Jinxuan Real Estate Development Co., Ltd. (hereinafter refer to as
“Party A”)
Purchaser: Qufu Natural Green Engineering Co., Ltd. (hereinafter refer to as
“Party B”)


According to Contract Law of the People’s Republic of China, Law of the People’s
Republic of China on Urban Real Estate Administration and other relevant
stipulations of laws and regulations, Party A and Party B follow the principles
of equality, free will, and negotiations to enter the following agreement
concerning the purchase and sale of commercial housing.


Article 1: Basic information of commercial housing to be purchased by Party B


The commercial housing concerned is 30 apartments located through the floors
from one to five in the Units of No. 1-3 in the 57th building of Guihejiayuan
community. The room numbers designated to each apartment are subject to the
registration records at real estate regulatory authorities.


The total construction area (pursuant to this contract) of the commercial
housing is 3,900 square meters in addition to storage area of 600 square meters.


Article 2: The usage, construction method and quality standard of the commercial
housing


This commercial housing is for residential use. The building is in
brick-concrete structure with cast-in-place reinforced concrete floors. The
quality of the commercial housing shall be inspected and assessed by Qufu City
Construction Engineering Quality Supervision Center and shall pass the
qualifying rating test or perform better.


Article 3: Price of the commercial housing


The sale of this commercial housing is calculated by its area at the group
purchase price of RMB3,600 per square meter for living area and RMB 1,800 per
square meter for storage area. The total price of the commercial housing is RMB
15,120,000 (fifteen million and one hundred and twenty thousand)


Article 4: Payment method and due dates


Upon the signing of this contract, Party B shall pay 30% of the total price to
Party A as the deposit (i.e. RMB 4,536,000), and pay another 50% of the total
price (i.e. RMB7,560,000) by the end of November 2011, and the balance of the
price is due when Party A is able to process the legal documents concerning
property ownership and land property rights and consign to Party B the keys of
the commercial housing.


Article 5:


If Party B fails to make the payment after 20 days of the due date, Party A has
the right to terminate the contract.

 
- 3 -

--------------------------------------------------------------------------------

 



Article 6: Delivery date


Party A shall deliver the commercial housing pursuant to this contract to Party
B by December 30, 2012.
If Party A cannot deliver the commercial housing on time due to force majeure,
the delivery date shall be extended for one month. The extension is allowed if
Party A gives the notice to Party B within thirty days after the force majeure
occurs.


Article 7: Delivery


Within ten days after receiving the delivery notice of the purchased commercial
housing, Party B shall provide this contract and the payment receipts to Party A
to close the purchase. According to the national calculation principle, the
settlement price equals the contract unit price multiple by the actually owned
construction area based on survey (resulting in refund for any overpayment or a
supplemental payment for any deficiency). Party A shall transact and provide to
Party B the property ownership certification and furnish with Quality Warranty
of Commercial Housing and Use Instruction of Residential Housing.  Party B shall
sign the Property Management Agreement, and Party A shall consign the keys to
Party B and deliver the housing.


Article 8: Liabilities for delivery overdue


If the commercial housing fails to be delivered on time due to the reason(s) of
Party B, both parties agree to handle as follows: If Party B fails to make the
settlement payment and complete the delivery within ten days after receiving the
delivery notice, Party B shall pay 1‰ of the total price for each day overdue as
the property caretaking fee and the penalty. If the commercial housing fails to
be delivered on time due to the reason(s) of Party A, Party A shall pay 1‰ of
the total price for each day from the following day of the delivery date defined
in this contract till the actual delivery date.


Article 9: Ownership certification of the commercial housing and land use rights


Party A is responsible for providing the documents to establish the property
ownership and the land use rights at the expenses of Party B according to the
applicable national regulations.


Party A shall have the legal permission of the construction and sale of the
commercial housing and the relevant authorizations and have the capability to
process the certifications on time. Otherwise, Party B has the rights to
terminate this contract; Party A shall refund all the payment previously made by
Party B in addition to the penal sum equivalent to 5% of the total price and
compensate other relevant loss occurred to Party B.


Article 10: Miscellaneous


 
1.
After delivery, Party B shall follow the supervision of the community property
management company and the Family Planning Office; follow the applicable
procedures to open accounts for utility use including water, electricity,
heating, gas, telephone, cable s and pay for the opening fees.


 
- 4 -

--------------------------------------------------------------------------------

 



 
2.
The schedule and rate for heating supply are based on the offering of heating
supplier and/or regulatory authorities’ policies.



 
3.
The commercial housing purchased by Party B shall only be used for residential
purpose.  Party B shall not make unauthorized change to the construction
structure, load-bearing structure or the usage of the commercial housing. Party
B shall bear all  losses due to the quality issues triggered by these
unauthorized changes or remodeling activities.



Article 11: Supplementary articles


 
1.
This contract has three identical copies. Party A and Party B respectively hold
one copy.



 
2.
Any dispute related to this contract will be negotiated by both parties to
resolve, if an agreement cannot be reached, the dispute shall be filed to Jining
Arbitration Committee for arbitration.



 
3.
Within 30 days after the signing date, the contract shall be registered with
real estate regulatory authorities.


 
- 5 -

--------------------------------------------------------------------------------

 

Commercial Housing Construction Safety Standard


 
1.
Structure: brick-concrete structure with cast-in-place reinforced concrete
floors.



 
2.
Exterior Wall: exterior wall tiles painted with high-grade coatings.



 
3.
Interior Wall: composite mortar, fully putty, interior wall tiles covering
bathrooms and kitchen to the ceiling and the floor, sanitary ware furnished.



 
4.
Roof: colorful cement tiles with insulation layer.



 
5.
Indoor Floor: cement mortar.



 
6.
Stair Well: marble floor



 
7.
Doors & Windows: exterior windows made of painted plastic steel and hollow
glass; entrance equipped with burglarproof door; interior doors reserved with
holes for future decoration purpose; automatic garage doors equipped.



 
8.
Heating Supply: central heating system equipped and adjustable in each
apartment. The opening fee will be charged together at delivery by the heating
supplier. Floor heating system is used for indoor heating.

 
 
9.
Gas: gas pipes are equipped to each apartment, and the opening fee will be
charged together at delivery by the gas supplier.



 
10.
Telephone: Telephone connectors are available for use. Property owners are
responsible for opening account application and making payment.



 
11.
Cable: Cable connectors are available for use. The opening fee will be charged
together at delivery by the cable television station.



 
12.
Security System: The infrared alarming system will be installed around the
community; an access control system will be installed at the entrance; the
building intercom systems will also be equipped.



 
13.
The commercial housing is all equipped with solar energy system charged at
delivery at the market price of solar energy by Party A.


 
- 6 -

--------------------------------------------------------------------------------

 

Party A: Qufu Jinxuan Real Estate Development Co., Ltd.
Corporate seal and authorized representative signature
/s/ Qufu Jinxuan Real Estate Development Co., Ltd.
Qufu Jinxuan Real Estate Development Co., Ltd.
Phone: 13854771888


Party B: Qufu Natural Green Engineering Co., Ltd.
Corporate seal and authorized representative signature
/s/ Laiwang Zhang
Laiwang Zhang
Phone: 0537-4915996, 4488350
Address: 6 Shengwang Aveue, Shuyuan Industrial Park, Qufu, Shandong Province
Zip code: 273100






Date: August 25, 2011

 
- 7 -

--------------------------------------------------------------------------------

 
